


110 HRES 1141 IH: Supporting the mission and goals of Workers

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1141
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2008
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Ms. Linda T. Sánchez
			 of California, Mr.
			 Michaud, Mr. Lynch,
			 Mr. Gutierrez,
			 Ms. McCollum of Minnesota,
			 Ms. Sutton,
			 Mr. Ellison,
			 Mr. Allen,
			 Ms. Norton,
			 Mr. Hare, Mr. Lewis of Georgia,
			 Mr. Al Green of Texas,
			 Mr. Davis of Illinois,
			 Mr. Doyle,
			 Mr. Payne,
			 Mr. Jefferson,
			 Ms. Kilpatrick,
			 Mr. Johnson of Georgia,
			 Ms. Woolsey, and
			 Mr. Langevin) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the mission and goals of Workers
		  Memorial Day in order to honor and remember the workers who have been killed or
		  injured in the workplace.
	
	
		Whereas each year, more than 5,000 workers are killed due
			 to workplace-related injuries in the United States, and more than 2,000,000
			 workers across the world die of workplace-related accidents and
			 diseases;
		Whereas each day, an average of 16 workers are killed due
			 to workplace injuries in the United States;
		Whereas there are more than 4,000,000 occupational
			 injuries and illnesses in the United States annually;
		Whereas tens of thousands of Americans with workplace
			 injuries or illness become permanently disabled;
		Whereas worldwide, more people are killed each year at
			 work than in wars;
		Whereas observing Workers Memorial Day allows us to honor
			 and remember victims of workplace injuries and disease; and
		Whereas observing Workers Memorial Day reminds us of the
			 need to strive for better worker safety and health protections: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)recognizes Workers
			 Memorial Day to honor and remember workers who have been killed or injured in
			 the workplace; and
			(2)calls upon the
			 people of the United States to observe such a day with appropriate ceremonies
			 and respect.
			
